              Case 2:18-cr-00174-RAJ Document 397 Filed 07/10/20 Page 1 of 2



1                                                                     The Hon. Richard A. Jones
2
3
4
5
6
7
                           UNITED STATES DISTRICT COURT FOR THE
8
                             WESTERN DISTRICT OF WASHINGTON
9                                      AT SEATTLE
10
       UNITED STATES OF AMERICA,                            No. CR18-174-RAJ
11
                                     Plaintiff,
12
                          v.                                FINAL ORDER OF FORFEITURE
13
14
       JESUS PALOMARES MENDEZ,
15
                                     Defendant.
16
17
18
            THIS MATTER comes before the Court on the United States’ Motion for Entry of
19
     a Final Order of Forfeiture for the following property:
20
            • Approximately $57,495 in U.S currency, seized on or about January 24, 2018
21
                in Zamora, California.
22
            The Court, having reviewed the United States’ motion, as well as the other
23
     pleadings and papers filed in this matter, HEREBY FINDS that entry of a Final Order of
24
     Forfeiture is appropriate for the following reasons:
25
            • In the plea agreement that Defendant Mendez entered on December 10, 2018,
26
                he agreed to forfeit his interest in the above-listed property, (Dkt. No. 204,
27
                ¶ 12);
28

      Final Order of Forfeiture - 1                                       UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
      United States v. Mendez, CR18-174-RAJ
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:18-cr-00174-RAJ Document 397 Filed 07/10/20 Page 2 of 2



 1         • On January 4, 2019, the Court entered a Preliminary Order of Forfeiture
 2              finding the above-listed property forfeitable pursuant to 18 U.S.C. § 982(a)(1)
 3              and forfeiting the Defendant’s interest in the property, (Dkt. No. 244);
 4         • Thereafter, the United States published notice of the pending forfeiture as
 5              required by 21 U.S.C. § 853(n)(1) and Federal Rule of Criminal Procedure
 6              (“Fed. R. Crim. P.”) 32.2(b)(6)(C), (Dkt. No. 260), and also provided direct
 7              notice to two potential claimants as required by Fed. R. Crim. P. 32.2(b)(6)(A)
 8              (Declaration of AUSA Christiansen, ¶ 2, Exs. A & B); and
 9         • The time for filing third-party petitions has expired, and none were filed.
10
11 NOW, THEREFORE, THE COURT ORDERS:
12         1.      No right, title, or interest in the above-listed property exists in any party
13 other than the United States;
14         2.       The property is fully and finally condemned and forfeited, in its entirety, to
15 the United States; and
16         3.      The United States Department of Justice, and/or its representatives, are
17 authorized to dispose of the property in accordance with the law.
18
19         IT IS SO ORDERED.
20
21         DATED this 10th day of July, 2020.
22
23                                                      A
24                                                      The Honorable Richard A. Jones
                                                        United States District Judge
25
26
27
28

     Final Order of Forfeiture - 2                                        UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Mendez, CR18-174-RAJ
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
